       Case 4:21-cr-00009 Document 71-3 Filed on 06/21/21 in TXSD Page 1 of 1

                                                      U.S. Department of Justice
                                                      Tax Division




                                                      Western Criminal Enforcement Section
                                                      P.O. Box 972                     202-514-5762 (v)
                                                      Washington, D.C. 20044           202-514-9623 (f)



                                                  May 10, 2021


VIA EMAIL
Kathy Keneally
kkeneally@jonesday.com

               Re:    United States v. Robert T. Brockman, 4:21-cr-009-GCH


Dear Ms. Keneally:

        We intend on asking the Court to order early production of records from the following
parties that have been subpoenaed but have yet to produce records:

       Amegy Bank                                         Lai, Eugene*
       Baylor College of Medicine                         Moss, Craig
       Burnett, Robert                                    UCSH
       Chandler, Bart                                     University of Texas Health & Science
       Jackson, James                                     Yudofsky, Stuart*

       Most of the outstanding subpoenas request non-medical records, but the asterisks note
subpoenas that request medical records. The subpoenas to Baylor and Dr. Yudofsky are covered
by our January 26 Motion (ECF 26), but the remaining parties are not listed in that motion.

        We write this letter to ask your position on the issuance of Rule 17(c) orders compelling
early production from the parties listed above.



                                                     Very truly yours,
                                                     DAVID A. HUBBERT
                                                     ACTING ASSISTANT
                                                     ATTORNEY GENERAL

                                                     s/ Corey J. Smith
                                                     COREY J. SMITH
                                                     Senior Litigation Counsel
